DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Apffel (US 20160172178) in view of Chang (US 8267914), Kleinschmidt (US 20130109575) and Du (US 20170253915).
	With respect to claim 1, Apffel discloses a droplet generator comprising an electrospray emitter (Figure 4:100) having a conical end (Figure 1:172) and an orifice (Figure 1:112) at the conical end.  A conduit (Figure 1:104) is formed through the electrospray emitter in order to deliver a pressurized fluid through the orifice.  Paragraphs [0081]-[0083] state that an electrode (Figure 4:446) and a counter electrode 
	Chang discloses an alternating current droplet generator comprising an electrospray emitter (Figure 2:204) having an orifice and a conduit for the delivery of a pressurized fluid.  The emitter is described as a microneedle, and therefore is understood to have a conical end at the orifice.  An alternating current electrode (Figure 2:202) and a counter electrode (Figure 2:206) are configured to provide an alternating current that produces droplets from a liquid meniscus that develops at the orifice.  This is described in at least column 4, line 48 to column 6, line 29.  Chang further states that the electrospray emitter may be positioned within a droplet chamber that contains a droplet suspending medium (“A micro-needle of the present invention may be placed approximately 1 mm to approximately 25 mm away from the conducting elements. In operation, an electrospray device of the present invention may be placed in a vacuum or a gaseous ambient medium”).
	Before the effective filing date of the claimed invention, it would have been obvious to use an alternating current when operating the Apffel device.  Chang teaches that alternating current droplet generators have several advantages over DC electrosprays because AC emitters produce larger droplets and are characterized by 

	Apffel and Chang, however, still differ from Applicant’s claimed invention because the droplet suspending medium disclosed by Apffel is primarily a gas, as opposed to a carrier oil.
	Kleinschmidt discloses a microfluidic device for producing liquid microdroplets that contain biochemical analytes.  Kleinschmidt teaches that the droplets are suspended in a droplet suspending medium comprising a carrier oil in order to transport the droplets to a downstream processing location, such as a PCR station.  This is disclosed in at least paragraphs [0006], [0038] and [0054].  Microdroplets are suspended within the droplet suspending medium to form an emulsion.
	Du discloses a microdroplet generating apparatus comprising a droplet emitter (Figure 1:1) in communication with a droplet chamber (Figure 1:2) that holds a droplet suspending medium (Figure 1:6).  Du states that the droplet suspending medium may 
	Before the effective filing date of the claimed invention, it would have been obvious to suspend the droplets produced by Apffel in a carrier oil medium disposed within the droplet chamber.  Kleinschmidt and Du each teach that droplets containing biological sample fluid are typically suspended in non-aqueous fluids, especially in microfluidic systems, to facilitate microliquid manipulation and transport (“Generating independent water-in-oil or oil-in-water microdroplets is very important to the microliquid manipulation. Multitudinous micro-reactions and micro-screenings can be realized base on the microdroplets” – see paragraph [0003] of Du).  Apffel already teaches in at least paragraph [0048] that the droplet chamber is in communication with an upstream microfluidic processing operation, and it would have obvious to allow the same droplet chamber to interface with another microfluidic downstream processing/detection station by transporting produced microdroplets to it in an oil-based carrier fluid.

	With respect to claim 2, Apffel, Chang, Kleinschmidt and Du disclose the combination as described above.  Apffel additionally states in paragraph [0082] that the active electrode 446 may be configured as part of the electrospray emitter 100, and that the counter electrode is included in the droplet chamber (“The electrode 446 may be…in contact with an electrically conductive portion of the sample droplet generator 100”).

.

Claims 1 and 21 are rejected under 35 U.S.C.103 as being unpatentable over Chang (US 8267914) in view of Hatch “1-Million Droplet Array…”, Tanaka “Hands-Off Preparation of Monodisperse Emulsion Droplets…” and Du (US 20170253915).
With respect to claim 1, Chang discloses an alternating current droplet generator comprising an electrospray emitter (Figure 2:204) having an orifice and a conduit for the delivery of a pressurized fluid.  The emitter is described as a microneedle, and therefore is understood to have a conical end at the orifice.  An alternating current electrode (Figure 2:202) and a counter electrode (Figure 2:206) are configured to provide an alternating current that produces droplets from a liquid meniscus that develops at the orifice.  This is described in at least column 4, line 48 to column 6, line 29.  Chang further states that the electrospray emitter may be positioned within a droplet chamber that contains a droplet suspending medium (“A micro-needle of the present invention may be placed approximately 1 mm to approximately 25 mm away from the conducting elements. In operation, an electrospray device of the present invention may be placed in a vacuum or a gaseous ambient medium”). The Chang device is capable of producing 100 monodispersed liquid droplets per second.  It is unclear, however, if the Chang device can be used to suspend droplets in a liquid medium to form an emulsion.

Tanaka discloses another droplet generator configured to be used with a microfluidic chip to produce highly monodispersed emulsion droplets.  See page 4136 and Fig. 1C.
Du discloses a microdroplet generating apparatus comprising a droplet emitter (Figure 1:1) in communication with a droplet chamber (Figure 1:2) that holds a droplet suspending medium (Figure 1:6).  Du states that the droplet suspending medium may be a carrier oil in at least paragraphs [0089]-[0094].  Microdroplets are suspended within the droplet suspending medium to form an emulsion.  From Figs. 1 and 6, it is evident that the conical end of the microdroplet emitter is disposed within the oil medium.
Before the effective filing date of the claimed invention, it would have been obvious to use the Chang device to create oil and water emulsions by suspending aqueous reaction solution droplets within an oil medium.  Hatch and Tanaka each teach that droplets formed in this way serve as microreactors for polymerase chain reactions and are well suited for rapid detection and testing.  Du further states that droplets containing biological sample fluid are typically suspended in non-aqueous fluids, especially in microfluidic systems, to facilitate microliquid manipulation and transport (“Generating independent water-in-oil or oil-in-water microdroplets is very important to the microliquid manipulation. Multitudinous micro-reactions and micro-screenings can be realized base on the microdroplets” – see paragraph [0003]).  Chang already teaches that the liquid droplets are configured to contain biological analytes, and one of 

	With respect to claim 21, Chang, Hatch, Tanaka and Du disclose the combination as described above.  Du further states in at least paragraph [0143] that the carrier oil may be mineral oil, silicon oil or a perfluorinated alkane.

Response to Arguments
In response to Applicant’s amendments and arguments filed 16 June 2021, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the Kleinschmidt (US 20130109575) and Du (US 20170253915) references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799